DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claims 1-20: None of the prior art of record, alone or in combination, teaches or discloses a spectral filter comprising at least one group of a plurality of Fabry-Perot structures which are collectively carried by a face of a support of the filter, each Fabry-Perot structure comprising two portions of reflecting surfaces which are arranged facing one another, parallel to one another, and separated from one another inside the structure by a dielectric medium, 
	wherein at least one parameter which determines the individual resonance of each Fabry-Perot structure, separately from each other Fabry-Perot structure, has values which differ between at least two of the structures of the same group, so that said at least two structures of the group have respective values 
    PNG
    media_image1.png
    30
    188
    media_image1.png
    Greyscale
, have pairwise overlaps, where i is an integer that identifies each Fabry-Perot structure within the group, and 1i and Qi are respectively the values of the resonance wavelength and of the quality factor of the individual resonance of Fabry-Perot structure i, and 
 	wherein a thickness h-i of the dielectric medium, relative to Fabry-Perot structure i and measured perpendicularly to a direction of propagation of the wave components forming the standing wave inside said Fabry-Perot structure i, is greater than or equal to 
    PNG
    media_image2.png
    30
    151
    media_image2.png
    Greyscale
 being an effective refractive index for the dielectric medium of Fabry-Perot structure i, and 
 	wherein a coupling between two of the Fabry-Perot structures of the same group, whose individual resonance wavelength values are different, is produced by the intermediate space existing between said two structures, possibly also by a material present in said intermediate space, a separation distance between the two Fabry-Perot structures thus coupled, determined by said intermediate space and measured parallel to the face of the support, being less than a resonance wavelength value relating to the coupling, called coupling resonance wavelength, which is effective for the electromagnetic radiation incident on the filter, and which results from an interference between at least three waves which include:
- a first wave which originates from a reflection of the incident radiation on the face of the  support, or from a transmission of the incident radiation through the support;
- a second wave which comes out from a first of the Fabry-Perot structures of the group, and  which results from a superposition of several wave components among which at least one of said wave components has completed at least one round trip inside a second of the Fabry-Perot structures of said group, coupled with said first structure; and

	in combination with the rest of the limitations of independent claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 Silvestri et al. (US 2021/0302230) disclose a spectral filter (Fig. 1) comprising a plurality of Fabry-Perot structures comprising two parallel reflecting surfaces (12a,12b) facing each other, wherein each Fabry-Perot structure is separated by an intermediate space (the space between each group of rods 14a) parallel to the plane of the surfaces (12a,12b) [0027
Chan (US 2008/0049228) discloses a spectral filter (Figs. 1-4) comprising a plurality of Fabry-Perot structures comprising two parallel reflecting surfaces (120,130) facing each other, wherein each Fabry-Perot structure is separated by an intermediate space (indicated by blocks 150) parallel to the plane of the surfaces (120,130) [0069-0072].

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896